DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on 07 December 2022.  Claims 1-20 are pending in the application.  Claims 11-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 November 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al., US PG pub. 20170186831 A1, of record.
With respect to claim 1, Nam discloses a substrate (101, fig. 2) on which a pixel (fig. 2) and a transmissive area (area of 130, fig. 2) are located, the pixel (fig. 2) including a display element (130, fig. 2); a plurality of wirings (174, fig. 2) on the substrate (101, fig. 2), the wirings (174, fig. 2) being on one side of the transmissive area (area of 130, fig. 2); a pixel electrode (132, fig. 2) and an emission layer (134, fig. 2) each included in the pixel (fig. 2); an opposite electrode (136, fig. 2) on the emission layer (134, fig. 2) and including an opening (recess opening above region 130, fig. 2) corresponding to the transmissive area (area of 130, fig. 2); and a first metal layer (162, fig. 2) overlapping the wirings (174, fig. 2), the first metal layer (162, fig. 2) being below the wirings (174, fig. 2), wherein a lateral surface of the first metal layer (162, fig. 2) has an inverse-tapered shape with respect to a top surface of the substrate (101, fig. 2), and wherein the transmissive area (area of 130, fig. 2) is an area capable of transmitting light or signals, wherein the first metal layer (162, fig. 2) is not in contact with the wirings (174, fig. 2).  
With respect to claim 2, Nam discloses further comprising: a buffer layer (122, fig. 6B/fig. 2) over the substrate (101, fig. 2), wherein the pixel (fig. 2) includes a thin film transistor (100, fig. 2) on the buffer layer (122, fig. 6B/fig. 2), and the first metal layer (162, fig. 2) is between the substrate (101, fig. 2) and the buffer layer (122, fig. 6B/fig. 2).  
With respect to claim 6, Nam discloses wherein the wirings (174, fig. 2) include a first wiring (left 172b, fig. 2) and a second wiring (right 172b, fig. 2) that do not overlap each other, and the first metal layer (162, fig. 2) includes a first sub-metal layer (left 172a, fig. 2) and a second sub-metal layer (right 172a, fig. 2), the first sub-metal layer (left 172a, fig. 2) overlapping the first wiring (left 172b, fig. 2), and the second sub-metal layer (right 172a, fig. 2) overlapping the second wiring (right 172b, fig. 2).  
With respect to claim 7, Nam discloses further comprising: a second metal layer (102, fig. 2) below the pixel (fig. 2).  
With respect to claim 8, Nam discloses wherein a lateral surface of the second metal layer (102, fig. 2) has an inverse-tapered shape (102, figure 2).
With respect to claim 9, Nam discloses further comprising: a functional layer (138, fig. 2) between the pixel electrode (132, fig. 2) and the emission layer (134, fig. 2), or between the emission layer (134, fig. 2) and the opposite electrode (136, fig. 2), wherein a same material as that of the functional layer (138, fig. 2) is in the transmissive area (area of 130, fig. 2).  
With respect to claim 10, Nam discloses further comprising: an inorganic insulating layer (118, fig. 2) over the substrate (101, fig. 2), wherein the inorganic insulating layer (118, fig. 2) includes a first hole (above layer 106, fig. 2) corresponding to the transmissive area (area of 130, fig. 2), and the opposite electrode (136, fig. 2) is on a lateral wall of the first hole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al., US PG pub. 20170186831 A1; in view of Lee et al., US PG pub. 20180240822 A1, all or record.
With respect to claim 3, Nam discloses wherein the substrate (101, fig. 2), however, Nam does not disclose the substrate includes a first base layer, a first inorganic layer, a second base layer, and a second inorganic layer that are sequentially stacked.
Lee discloses wherein the substrate (110; ¶0049) includes a first base layer (polymer material), a first inorganic layer (silicon nitride, SiO, SiON material), a second base layer (polymer material), and a second inorganic layer (silicon nitride, SiO, SiON material) that are sequentially stacked.
Therefore, it would have been obvious to a person having ordinary skill in the art to include an alternately stacked polymer and inorganic material since this can provide a flexible substrate and can increase the flexible of the light emitting device thereby prevent substrate from damage.
With respect to claim 4, Nam discloses wherein the first metal layer (162, fig. 2), however, Nam did not discloses the metal layer is under the first base layer, between the first base layer and the first inorganic layer, between the first inorganic layer and the second base layer, between the second base layer and the second inorganic layer, or on the second inorganic layer.  
Lee discloses wherein the substrate (110; ¶0049) includes a first base layer (polymer material), a first inorganic layer (silicon nitride, SiO, SiON material), a second base layer (polymer material), and a second inorganic layer (silicon nitride, SiO, SiON material) that are sequentially stacked.
Therefore, it would have been obvious to a person having ordinary skill in the art to include an alternately stacked polymer and inorganic material since this can provide a flexible substrate and can increase the flexible of the light emitting device thereby prevent substrate from damage.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822